Name: 2004/318/EC: Commission Decision of 30 March 2004 adapting Decision 2001/672/EC as regards summer grazing in certain areas of Slovenia by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (Text with EEA relevance) (notified under document number C(2004) 1022)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions and regional policy;  means of agricultural production;  cultivation of agricultural land
 Date Published: 2004-04-07

 Avis juridique important|32004D03182004/318/EC: Commission Decision of 30 March 2004 adapting Decision 2001/672/EC as regards summer grazing in certain areas of Slovenia by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (Text with EEA relevance) (notified under document number C(2004) 1022) Official Journal L 102 , 07/04/2004 P. 0071 - 0072Commission Decisionof 30 March 2004adapting Decision 2001/672/EC as regards summer grazing in certain areas of Slovenia by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia(notified under document number C(2004) 1022)(Text with EEA relevance)(2004/318/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty of Accession to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof,Whereas:(1) For certain acts adopted by the Commission, which remain valid beyond 1 May 2004, and require adaptation by reason of accession, the necessary adaptations were not provided for in the Act of Accession, in particular in its Annex II. Those adaptations need to be adopted before accession so as to be applicable as from accession.(2) Slovenia has requested to apply from the date of accession the special rules applicable to movements of bovine animals when put out to summer grazing in mountain areas as laid down in Commission Decision 2001/672/EC(1).(3) It is justified to take account of Slovenia's request and to amend Decision 2001/672/EC accordingly,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 2001/672/EC, the text in the Annex to this Decision is added.Article 2This Decision shall apply, subject to, and as from the date of, the entry into force of the Treaty of Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 235, 4.9.2001, p. 23.ANNEX">TABLE>"